FILED
                                                                         Jun 13 2017, 11:05 am

                                                                              CLERK
                                                                          Indiana Supreme Court
                                                                             Court of Appeals
                                                                               and Tax Court




      ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
      Matthew D. Anglemeyer                                   Curtis T. Hill, Jr.
      Marion County Public Defender                           Attorney General of Indiana
      Indianapolis, Indiana
                                                              Ellen H. Meilaender
                                                              Deputy Attorney General
                                                              Indianapolis, Indiana



                                                IN THE
          COURT OF APPEALS OF INDIANA

      Thomas Jordan,                                          June 13, 2017
      Appellant-Defendant,                                    Court of Appeals Case No.
                                                              49A02-1608-CR-1730
              v.                                              Appeal from the Marion Superior
                                                              Court
      State of Indiana,                                       The Honorable Christina R.
      Appellee-Plaintiff.                                     Klineman, Judge
                                                              Trial Court Cause No.
                                                              49G17-1604-CM-14330



      Najam, Judge.


                                       Statement of the Case
[1]   Thomas Jordan appeals his conviction for invasion of privacy, as a Class A

      misdemeanor, following a bench trial. Jordan presents two issues for our



      Court of Appeals of Indiana | Opinion 49A02-1608-CR-1730 | June 13, 2017                    Page 1 of 7
      review, which we consolidate and restate as whether the State presented

      sufficient evidence to support his conviction. We affirm.


                                 Facts and Procedural History
[2]   Jordan and Myra Price met in 2009, and they had a child together out of

      wedlock, Z.P. Jordan established his paternity, and, in July 2015, he and Price

      submitted to the trial court an agreed entry as to parenting time (“parenting

      time order”). On April 11, 2016, Price petitioned the trial court for an ex parte

      order for protection (“protective order”) against Jordan, and the court granted

      the order the same day. The protective order “enjoined” Jordan from:

      “threatening to commit or committing acts of domestic or family violence, [or]

      stalking or a sex offense against [Price]”; and harassing, annoying, telephoning,

      contacting, or directly or indirectly communicating with Price. State’s Ex. 1.

      The protective order also stated that it was “not intended to interfere with any

      parenting time/child visitation orders issued by any other court.” Id.


[3]   On April 12, an officer with the Indianapolis Metropolitan Police Department

      (“IMPD”) went to Jordan’s house and told him that Price had obtained the

      protective order against him, that he would “no longer be permitted to contact”

      Price, and that he would receive the protective order by mail. Tr. Vol. 2 at 33.

      Nonetheless, on April 13, Jordan called Price’s telephone number and left her a

      voicemail message. In that four-minute-long message, Jordan acknowledged

      that he had been notified about the protective order; offered Price a “one time

      only deal” to renegotiate the parenting time agreement to involve third parties

      in custody exchanges; told her that, “against [his] better judgment,” he would
      Court of Appeals of Indiana | Opinion 49A02-1608-CR-1730 | June 13, 2017   Page 2 of 7
      let her choose the third party, but that it could not be a boyfriend; told her to

      “take some time and be a grownup”; and told her that if she did not agree, it

      was going to be “one nasty battle” and that the judge was going to “hear

      everything.” State’s Ex. 2.


[4]   The State charged Jordan with two counts of invasion of privacy, as Class A

      misdemeanors, for violation of the protective order.1 Following a bench trial,

      the trial court found Jordan guilty of one count, but not guilty of the second

      count. The court entered judgment of conviction and sentenced Jordan

      accordingly. This appeal ensued.


                                        Discussion and Decision
[5]   Jordan contends that the State presented insufficient evidence to support his

      conviction. Our standard for reviewing the sufficiency of the evidence needed

      to support a criminal conviction is as follows:


                First, we neither reweigh the evidence nor judge the credibility of
                witnesses. Second, we only consider the evidence supporting the
                [judgment] and any reasonable inferences that can be drawn from
                such evidence. A conviction will be affirmed if there is
                substantial evidence of probative value supporting each element
                of the offense such that a reasonable trier of fact could have
                found the defendant guilty beyond a reasonable doubt. It is the
                job of the fact-finder to determine whether the evidence in a
                particular case sufficiently proves each element of an offense, and




      1
          The second count was based on a text message Jordan had sent to Price.

      Court of Appeals of Indiana | Opinion 49A02-1608-CR-1730 | June 13, 2017     Page 3 of 7
               we consider conflicting evidence most favorably to the trial
               court’s ruling.


      Willis v. State, 27 N.E.3d 1065, 1066-67 (Ind. 2015) (citations and quotation

      marks omitted).


[6]   To prove invasion of privacy, as a Class A misdemeanor, the State was required

      to show that Jordan knowingly or intentionally violated the protective order

      against him. See Ind. Code § 35-46-1-15.1 (2015). Jordan first contends that the

      voicemail “did not violate the ex parte protective order because what he said in it

      only related to parenting time and child custody with his daughter[.]”

      Appellant’s Br. at 15. He maintains that, in his voicemail, he “sought to

      accomplish only one goal: to respect and acquiesce to Price’s desire for a

      protective order against him while still maintaining his right to see his child.”

      Id. at 16-17. Jordan also contends that his conviction cannot stand because he

      had insufficient notice of the terms of the protective order. We address each

      contention in turn.


[7]   Initially, we note that this appeal illustrates the conflict inherent in a court order

      prohibiting contact between parents who have to communicate about parenting

      time issues. As Jordan points out, the trial court explicitly included in the

      protective order a provision stating that it was “not intended to interfere with

      any parenting time/child visitation orders[.]”2 State’s Ex. 1. Thus, Jordan




      2
        To the extent Jordan contends that the trial court did not “defer” to the parenting time agreement, we
      reject that contention. Appellant’s Br. at 17. First, Jordan’s reliance on the trial court’s vague comments in

      Court of Appeals of Indiana | Opinion 49A02-1608-CR-1730 | June 13, 2017                            Page 4 of 7
      maintains, and we agree, that the protective order permitted him to contact

      Price regarding parenting time issues. But the evidence supports the trial

      court’s finding that Jordan’s voicemail exceeded the scope of what was

      necessary to communicate with Price about parenting time.


[8]   Jordan’s voicemail message was not merely an attempt to arrange his next visit

      with Z.P. or discuss issues related to the parenting time agreement. Rather,

      Jordan used aggressive words, including ad hominem attacks on Price, in the

      course of asking her to renegotiate the parenting time agreement. In particular,

      Jordan: offered Price a “one time only deal”; said that if they tried to coparent

      without a third party to handle custody exchanges “it’s gonna get ugly”; said

      that the third parties “can’t be boyfriends and all that other sh**”; accused Price

      of “want[ing] to be the boss of everybody”; told her to “take some time and be a

      grownup”; said that if she did not agree, there would be “one nasty battle” that

      would “really tear [her] ass up in court” and he would tell the judge “everything

      that has went on [sic].” State’s Ex. 2. We reject Jordan’s contention that “what

      he said in [the voicemail] only related to parenting time and child custody[.]”

      Appellant’s Br. at 15. Jordan’s right to parent Z.P. does not include the right to

      harass Price, and a reasonable fact-finder could have concluded from the

      evidence that Jordan’s communication with Price by voicemail went beyond

      merely discussing parenting time.



      denying his motion for involuntary dismissal is misplaced. And, second, the trial court’s finding that
      Jordan’s voicemail “went far beyond any discussion of the child” indicates that the court was well aware that
      the protective order was “not intended to interfere with any parenting time/child visitation orders issued by
      any other court.” Tr. Vol. 3 at 6; State’s Ex. 1.

      Court of Appeals of Indiana | Opinion 49A02-1608-CR-1730 | June 13, 2017                          Page 5 of 7
[9]    Still, Jordan asserts that, because he was only told about the protective order

       and did not have a copy of the written order when he left the voicemail

       message, he “had insufficient notice of the protective order’s terms.” Id. at 19.

       Jordan acknowledges that proper service of an ex parte order is not required to

       prove that a respondent has knowledge of the order. As Jordan points out, oral

       notice of a protective order may be sufficient if it includes an “adequate

       indication of the order’s terms.” Tharp v. State, 942 N.E.2d 814, 818 (Ind.

       2011). But the oral notice need not include notice of every specific action

       prohibited by the protective order. Smith v. State, 999 N.E.2d 914, 916 (Ind. Ct.

       App. 2013), trans. denied. Still, Jordan maintains that oral notice must give

       some indication of the order’s terms.


[10]   Jordan testified that, on April 12, 2016, an IMPD officer told him that Price

       had obtained a protective order against him and that he would receive it in the

       mail. The officer also told him that when he got the order, he would no longer

       be able to contact Price.3 On appeal, Jordan maintains only that that notice was

       inadequate because he was not told “of any specific action prohibited by the

       protective order.” Appellant’s Br. at 24 (emphasis original). But, again, Jordan

       testified that the officer told him that he could not contact Price, which is

       exactly what he did when he left her the voicemail message.




       3
         Jordan makes no contention on appeal that he thought that he would only be prohibited from contacting
       Price after he received the protective order in the mail. In other words, he makes no contention that he was
       not aware that the protective order was in effect when the officer told him about it.

       Court of Appeals of Indiana | Opinion 49A02-1608-CR-1730 | June 13, 2017                           Page 6 of 7
[11]   In Smith, where a police officer told the defendant that a court had issued a

       protective order against him and that he could not have any contact with the

       protected person, we rejected the defendant’s argument on appeal that he did

       not have actual knowledge of the order because the officer did not inform him

       of each of the specific terms of the order. 999 N.E.2d at 917. We likewise

       reject Jordan’s contention on this issue here. The State presented sufficient

       evidence to support Jordan’s conviction.


[12]   Affirmed.


       Riley, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Opinion 49A02-1608-CR-1730 | June 13, 2017   Page 7 of 7